Case 19-10165-BLS   Doc 143-1   Filed 04/12/19   Page 1 of 29




                     EXHIBIT A
               Case 19-10165-BLS              Doc 143-1        Filed 04/12/19         Page 2 of 29




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
         CONSOLIDATED INFRASTRUCTURE :
         GROUP, INC.,1                                         : Case No. 19-10165 (BLS)
                                                               :
                           Debtor.                             :
                                                               :
---------------------------------------------------------------x

     GLOBAL NOTES AND STATEMENTS OF LIMITATIONS, METHODOLOGY,
      AND DISCLAIMERS REGARDING DEBTOR’S SCHEDULES OF ASSETS
        AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

         Consolidated Infrastructure Group, Inc., as debtor and debtor in possession in the above-
captioned chapter 11 case (the “Debtor”), is filing its Schedules of Assets and Liabilities
(the “Schedules”) and Statements of Financial Affairs (the “Statements”) in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) pursuant to section 521
of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules
of Bankruptcy Procedure (the “Bankruptcy Rules”).

       These Global Notes and Statements of Limitations, Methodology, and Disclaimer
Regarding Debtor’s Schedules of Assets and Liabilities and Statements of Financial Affairs (the
“Global Notes”) pertain to, and are incorporated by reference in, and comprise an integral part of
the Schedules and Statements. The Global Notes are in addition to the specific notes set forth
below with respect to the Schedules and Statements (the “Specific Notes,” and, together with the
Global Notes, the “Notes”). These Notes should be referred to, and referenced in connection with,
any review of the Schedules and Statements.

       The Debtor’s management prepared the Schedules and Statements with the assistance of
the Debtor’s professionals. The Schedules and Statements are unaudited and subject to potential
adjustment. In preparing the Schedules and Statements, the Debtor relied on financial data derived
from its books and records that was available at the time of preparation. The Debtor has made
reasonable efforts to ensure that the Schedules and Statements are as accurate and complete as
possible under the circumstances; however, subsequent information or discovery may result in
material changes to the Schedules and Statements and errors or omissions may exist.

        The Debtor reserves all rights to amend or supplement the Schedules and Statements from
time to time, in all respects, as may be necessary or appropriate, including the right to dispute or
otherwise assert offsets or defenses to any claim reflected on the Schedules and Statements as to

1
         The last four digits of the Debtor’s federal tax identification number are (6870). The mailing address for the
Debtor is 11620 Arbor Street, Omaha, Nebraska 68144.

                                                               1
         RLF1 20991451V.5
             Case 19-10165-BLS         Doc 143-1      Filed 04/12/19      Page 3 of 29



amount, liability, classification, or to otherwise subsequently designate any claim as “disputed,”
“contingent,” or “unliquidated.” Furthermore, nothing contained in the Schedules, Statements, or
Notes shall constitute a waiver of any of the Debtor’s rights or an admission with respect to its
chapter 11 case, including any issues involving objections to claims, substantive consolidation,
equitable subordination, defenses, characterization or re-characterization of contracts and leases,
assumption or rejection of contracts and leases under the provisions of chapter 3 of the Bankruptcy
Code, causes of action arising under the provisions of chapter 5 of the Bankruptcy Code, or any
other relevant applicable laws to recover assets or avoid transfers.

                          Global Notes and Overview of Methodology

      The Schedules, Statements, and Notes should not be relied upon by any persons for
information relating to current or future financial conditions, events, or performance of the
Debtor.

       1.       Description of the Chapter 11 Case. On January 30, 2019 (the “Petition Date”),
                the Debtor commenced with the Bankruptcy Court a voluntary case under chapter
                11 of the Bankruptcy Code. The Debtor is authorized to operate its business and
                manage its properties as a debtor in possession pursuant to sections 1107(a) and
                1108 of the Bankruptcy Code. No trustee, examiner, or statutory committee of
                creditors has been appointed in the chapter 11 case.

       2.       Basis of Presentation. In the ordinary course of business, the Debtor prepares
                financial statements for financial reporting purposes, reflecting information for
                periods ending on the last day of each calendar month. The Schedules and
                Statements are unaudited. The Schedules and Statements neither purport to
                represent financial statements prepared in accordance with Generally Accepted
                Accounting Principles in the United States (“GAAP”), nor are they intended to be
                fully reconciled with the financial statements of the Debtor.

       3.       Reporting Date. Unless otherwise noted in specific responses, the Schedules and
                Statements reflect the Debtor’s books and records as of the close of business on
                January 30, 2019 or the latest available record date before then.

       4.       Current Values. The assets and liabilities of the Debtor are listed on the basis of
                the book value of the asset or liability in the Debtor’s accounting books and records.
                Unless otherwise noted, the carrying value on the Debtor’s books, rather than the
                current market value, is reflected in the Schedules and Statements.

       5.       Accuracy. The financial information disclosed herein was not prepared in
                accordance with federal or state securities laws or other applicable nonbankruptcy
                law or in lieu of complying with any periodic reporting requirements thereunder.
                Persons and entities trading in or otherwise purchasing, selling, or transferring the
                claims against or equity interests in the Debtor should evaluate this financial
                information in light of the purposes for which it was prepared.

       6.       Net Book Value of Assets. In many instances, current market valuations are not
                maintained by or readily available to the Debtor. Accordingly, when possible, net
                                                      2
       RLF1 20991451V.5
      Case 19-10165-BLS         Doc 143-1      Filed 04/12/19     Page 4 of 29



         book values as of the Petition Date or the latest available date are presented. When
         necessary, the Debtor has indicated that the value of certain assets is “unknown” or
         “undetermined.” Amounts ultimately realized may vary materially from net book
         value (or other value so ascribed).Undetermined Amounts. Claim amounts that
         could not readily be quantified by the Debtor are scheduled as “undetermined,”
         “unknown,” or “N/A.” The description of an amount as “undetermined,”
         “unknown,” or “N/A” is not intended to reflect upon the materiality of the amount.

7.       Excluded Assets and Liabilities. The Debtor believes that it has identified, but
         has not necessarily valued, all material categories of assets and liabilities in the
         Schedules. The Debtor has excluded the following items from the Schedules and
         Statements: certain general accrued liabilities, including those related to certain
         employee-related obligations and certain taxes that have been paid in accordance
         with the First Day Orders (as defined herein). Other immaterial assets and
         liabilities may also have been excluded.

8.       Totals. All totals that are included in the Schedules and Statements represent totals
         of all the known amounts included in the Schedules and Statements and exclude
         items identified as “unknown” or “undetermined.” If there are unknown or
         undetermined amounts, the actual totals may be materially different from the listed
         totals.

9.       Currency. All amounts shown in the Schedules and Statements are in U.S. Dollars,
         unless otherwise indicated.

10.      Paid Claims. The Debtor has authority to pay certain outstanding prepetition
         claims pursuant to several bankruptcy court orders, including certain orders the
         Bankruptcy Court entered in connection with the Debtor’s chapter 11 case
         authorizing the Debtor to pay certain prepetition claims (collectively, the “First
         Day Orders”). The Schedules and Statements reflect the Debtor’s outstanding
         liabilities in the amounts owed as of the Petition Date without reducing liabilities
         on account of any payments authorized under the First Day Orders, other than as
         set forth herein.

         Pursuant to the First Day Orders authorizing the payment of prepetition wages and
         benefits to the Debtor’s employees (the “Wages Orders”), the Debtor received final
         authority to pay certain prepetition obligations, including to pay employee wages
         and other employee benefits, in the ordinary course of business. The Debtor
         believes that any undisputed, non-insider employee claims for prepetition amounts
         related to ongoing payroll and benefits, whether allowable as a priority or
         nonpriority claim, have been or will be satisfied in accordance with the Wages
         Orders. If liabilities on account of prepetition wages and benefits have been
         satisfied in full, they are not listed on the Schedules and Statements unless
         otherwise noted.

         Pursuant to the First Day Orders authorizing the payment of certain tax liabilities
         that accrued prepetition (the “Taxes Orders”), the Debtor has been granted authority

                                              3
RLF1 20991451V.5
      Case 19-10165-BLS           Doc 143-1     Filed 04/12/19     Page 5 of 29



         to pay certain of these liabilities. Accordingly, any unsecured priority claims based
         upon prepetition tax accruals that have been paid pursuant to the Taxes Orders are
         not listed on Schedule E. The Debtor believes that any undisputed tax claims for
         prepetition amounts, whether allowable as a priority or nonpriority claim, have been
         or will be satisfied in accordance with the Taxes Orders. If liabilities on account of
         prepetition undisputed tax claims have been satisfied in full, they are not listed on
         the Schedules and Statements unless otherwise noted.

11.      Other Paid Claims. If the Debtor has reached any postpetition settlement with a
         vendor or other creditor, the terms of such settlement will prevail, supersede
         amounts listed in the Schedules and Statements, and shall be enforceable by all
         parties.

12.      Setoffs. The Debtor routinely incurs certain setoffs from customers and suppliers
         in the ordinary course of business. Setoffs in the ordinary course can result from
         various items including pricing discrepancies, customer programs, returns, and
         other disputes between the Debtor and its customers or suppliers. In the ordinary
         course of business, the Debtor sets off invoices with credit memos. These routine
         setoffs are consistent with the ordinary course of business and, therefore, can be
         particularly voluminous, unduly burdensome, and costly for the Debtor to regularly
         document. Therefore, although such setoffs and other similar rights may have been
         accounted for when scheduling certain amounts, these ordinary course setoffs are
         not always independently accounted for, and may be excluded from the Schedules
         and Statements.

13.      Property and Equipment. Unless otherwise indicated, owned property and
         equipment are valued at net book value. The Debtor may lease furniture, fixtures,
         and equipment from certain third-party lessors. To the extent possible, any such
         leases are listed in the Schedules and Statements.

14.      Debtor’s Reservation of Rights. Nothing contained in the Schedules, Statements,
         or Notes shall constitute a waiver of rights with respect to this chapter 11 case,
         including the following:

         a.        Any failure to designate a claim listed on the Schedules and Statements as
                   “disputed,” “contingent,” or “unliquidated” does not constitute an
                   admission by the Debtor that such amount is not “disputed,” “contingent,”
                   or “unliquidated.” The Debtor reserves the right to dispute and to assert
                   setoff rights, counterclaims, and defenses to any claim reflected on the
                   Schedules as to amount, liability, and classification, and to otherwise
                   subsequently designate any claim as “disputed,” “contingent,” or
                   “unliquidated.”

         b.        Notwithstanding that the Debtor has made reasonable efforts to correctly
                   characterize, classify, categorize, or designate certain claims, assets,
                   executory contracts, unexpired leases, and other items reported in the
                   Schedules and Statements, the Debtor nonetheless may have improperly

                                               4
RLF1 20991451V.5
      Case 19-10165-BLS            Doc 143-1      Filed 04/12/19     Page 6 of 29



                   characterized, classified, categorized, or designated certain items. The
                   Debtor thus reserves all rights to recharacterize, reclassify, recategorize, or
                   redesignate items reported in the Schedules and Statements at a later time
                   as is necessary and appropriate.

         c.        The listing of a claim or agreement (i) on Schedule D as “secured,” (ii) on
                   Schedule E/F (Part 1) as “priority,” (iii) on Schedule E/F (Part 2) as
                   “unsecured,” or (iv) on Schedule G as “executory” or “unexpired” does not
                   constitute an admission by the Debtor of the legal rights of the claimant, the
                   executory nature of the agreement under section 365 of the Bankruptcy
                   Code, or a waiver of the Debtor’s rights to recharacterize or reclassify such
                   claim or agreement pursuant to a schedule amendment, claim objection or
                   otherwise. Moreover, although the Debtor may have scheduled claims of
                   various creditors as secured claims for informational purposes, no current
                   valuation of the Debtor’s assets in which such creditors may have a security
                   interest has been undertaken. Except as provided in an order of the
                   Bankruptcy Court, the Debtor reserves all rights to dispute and challenge
                   the secured nature or amount of any such creditor’s claims or the
                   characterization of the structure of any transaction, or any document or
                   instrument related to such creditor’s claim.

         d.        In the ordinary course of its business, the Debtor leases equipment and other
                   assets from certain third-party lessors for use in daily operations. The
                   Debtor has made commercially reasonable efforts to list any such leases in
                   Schedule G, and any current amounts due under such leases that were
                   outstanding as of the Petition Date are listed on Schedule E/F. Except as
                   otherwise noted herein, the property subject to any such lease is not
                   reflected in Schedule A/B as either owned property or an asset of the
                   Debtor, and neither is such property or assets of third parties within the
                   control of the Debtor. Nothing in the Schedules is or shall be construed as
                   an admission or determination as to the legal status of any lease (including
                   whether any lease is a true lease or a financing arrangement), and the Debtor
                   reserves all rights with respect to any of such issues, including the
                   recharacterization thereof.

         e.        The claims of individual creditors for, among other things, goods, products,
                   services or taxes are listed as the amounts entered on the Debtor’s books
                   and records and may not reflect credits, allowances or other adjustments due
                   from such creditors to the Debtor. The Debtor reserves all rights with regard
                   to such credits, allowances and other adjustments, including the right to
                   assert claims objections or setoffs with respect to the same.

         f.        Although the Debtor has exercised reasonable efforts to ensure the accuracy
                   of the Schedules and Statements, they nevertheless may contain errors and
                   omissions. The Debtor hereby reserves all rights to dispute the validity,
                   status, and enforceability of any contracts, agreements, and leases identified


                                                 5
RLF1 20991451V.5
      Case 19-10165-BLS            Doc 143-1      Filed 04/12/19     Page 7 of 29



                   in the Schedules and Statements, and to amend and supplement the
                   Schedules and Statements as necessary.

         g.        The Debtor further reserves all rights, claims, and causes of action with
                   respect to the contracts and agreements listed on the Schedules and
                   Statements, including the right to dispute and challenge the characterization
                   or the structure of any transaction, document, and instrument related to a
                   creditor’s claim.

         h.        The Debtor exercised reasonable efforts to locate and identify guarantees
                   and other secondary liability claims (the “Guarantees”) in its executory
                   contracts, unexpired leases, secured financings, debt instruments, and other
                   agreements. If such Guarantees have been identified, they are included in
                   the relevant Schedules and Statements. Guarantees embedded in the
                   Debtor’s executory contracts, unexpired leases, secured financings, debt
                   instruments, and other agreements may have been omitted inadvertently.
                   Thus, the Debtor reserves its rights to amend and supplement the Schedules
                   and Statements if additional Guarantees are identified. In addition, the
                   Debtor reserves the right to amend the Schedules and Statements to re-
                   characterize and reclassify any such contract or claim.

         i.        Exclusion of certain intellectual property should not be construed to be an
                   admission that such intellectual property rights have been abandoned, have
                   been terminated or otherwise expired by their terms, or have been assigned
                   or otherwise transferred pursuant to a sale, acquisition, or other transaction.
                   Conversely, inclusion of certain intellectual property should not be
                   construed as an admission that such intellectual property rights have not
                   been abandoned, terminated or otherwise expired by their terms, or have not
                   been assigned or otherwise transferred pursuant to a sale, acquisition, or
                   other transaction.

Specific Notes for Schedules

1.       Schedule A/B.

         a.        A/B.3. The values provided for in Schedule A/B, Item 3 for each account
                   for the Debtor reflects the ending cash balance of such account as of the
                   Petition Date. The Debtor’s accounts held at Wells Fargo and ending in
                   8271 is a restricted cash account (the “Restricted Cash Account”). As of
                   the Petition Date, the Restricted Cash Account held cash collateral required
                   to collateralize (i) a letter of credit payable to Automotive Rentals, Inc. and
                   ARI Fleet, LT and (ii) the Debtor’s corporate credit card program. The
                   Debtor believes that the Restricted Cash Account currently maintains a zero
                   balance as a result of post-petition draws on the above-described letter of
                   credit.



                                                 6
RLF1 20991451V.5
      Case 19-10165-BLS            Doc 143-1     Filed 04/12/19      Page 8 of 29



         b.        A/B.8. Prepayment values provided for in Schedule A/B, Item 8 are the net
                   book value listed in the Debtor’s books and records as of January 30, 2019.

         c.        A/B.10–12. Accounts receivable values and any allowances thereof
                   provided for in Schedule A/B, Items 11 and 12 are as of the Petition Date.

         d.        A/B.39–42. Values provided for in Schedule A/B, Items 39 through 42 are
                   the net book value listed in the Debtor’s books and records as of January
                   30, 2019.

         e.        A/B.47–50. Values provided for in Schedule A/B, Items 47 through 50 are
                   the net book value listed in the Debtor’s books and records as of January
                   30, 2019. The Debtor’s entire vehicle fleet, identified in part 8, question 47
                   of Schedule A/B, is leased. Because the Debtor does not own such property,
                   a value has not been ascribed thereto.

         f.        A/B.70–77. Despite exercising commercially reasonable efforts to identify
                   all known assets, the Debtor may not have listed all causes of action or
                   potential causes of action against third parties as assets in the Schedules.

2.       Schedule D. Except as specifically stated herein, equipment and vehicle lessors,
         utility companies, and other parties which may hold security deposits or other
         security interests have not been listed on Schedule D. The Debtor has not listed on
         Schedule D any parties whose claims may be secured through rights of setoff,
         deposits, or advance payments posted by, or on behalf of, the Debtor, or judgment
         or statutory lien rights.

3.       Schedule E/F

         a.        (Part 1). The Debtor has not listed certain wage or related obligations that
                   have been paid in full pursuant to the Wages Orders on Schedule E/F;
                   however, to the extent such obligations have been satisfied in part pursuant
                   to the Wages Orders and remain outstanding, the Debtor has included such
                   outstanding amounts on Schedule E/F. The Debtor has not listed certain tax
                   obligations that have been paid in full pursuant to the Taxes Orders on
                   Schedule E/F; however, to the extent such obligations have been satisfied
                   in part pursuant to the Taxes Orders and remain outstanding, the Debtor has
                   included such outstanding amounts on Schedule E/F.

         b.        (Part 2). The Debtor has exercised commercially reasonable efforts to list
                   all liabilities on Schedule E/F. Certain creditors listed on Schedule E/F may
                   owe amounts to the Debtor, and, as such, the Debtor may have valid setoff
                   and recoupment rights with respect to such amounts. The amounts listed on
                   Schedule E/F may not reflect any such right of setoff or recoupment, and
                   the Debtor reserves all rights to assert the same and to dispute and challenge
                   any setoff or recoupment rights that may be asserted against the Debtor by
                   a creditor. Additionally, certain creditors may assert mechanic’s,
                   materialman’s, or other similar liens against the Debtor for amounts listed
                                                 7
RLF1 20991451V.5
      Case 19-10165-BLS            Doc 143-1      Filed 04/12/19     Page 9 of 29



                   on Schedule E/F. The Debtor reserves its rights to dispute and challenge
                   the validity, perfection, and immunity from avoidance of any lien purported
                   to be perfected by a creditor listed on Schedule E/F. In addition, certain
                   claims listed on Schedule E/F (Part 2) may be entitled to priority under
                   section 503(b)(9) of the Bankruptcy Code.

                   The Debtor has included trade creditors and taxing authorities on Schedule
                   E/F, some of whose claims have been satisfied, in whole or in part, pursuant
                   to the First Day Orders. Notwithstanding the foregoing, the Debtor has
                   reflected the prepetition liabilities of such trade creditors and taxing
                   authorities as of the Petition Date. Moreover, Schedule E/F does not include
                   certain balances including deferred liabilities, accruals, or general reserves.
                   The accruals primarily represent general estimates of liabilities and do not
                   represent specific claims as of the Petition Date. The Debtor has made
                   reasonable efforts to include as contingent, unliquidated, or disputed the
                   claim of any party not included on the Debtor’s open accounts payable that
                   is associated with an account that has an accrual or receipt not invoiced.

                   To the extent practicable, Schedule E/F is intended to reflect the balance as
                   of the Petition Date, with adjustments for certain postpetition Bankruptcy
                   Court-approved payments relating to employees and taxing authorities.
                   Despite the Debtor’s reasonable best efforts, to the extent an unsecured
                   claim has been paid or may be paid, it is possible such claim is not included
                   on Schedule E/F. The Debtor may pay additional claims listed on Schedule
                   E/F during the chapter 11 case pursuant to these and other orders of the
                   Bankruptcy Court and the Debtor reserves all rights to update Schedule E/F
                   to reflect such payments or to modify the claims register to account for the
                   satisfaction of such claim. Additionally, Schedule E/F does not include any
                   potential rejection damage claims of the counterparties to executory
                   contracts and unexpired leases that may be rejected.

4.       Schedule G. Although reasonable efforts have been made to ensure the accuracy
         of Schedule G regarding executory contracts and unexpired leases (collectively,
         the “Agreements”), review is ongoing and inadvertent errors, omissions or
         overinclusion may have occurred. The Debtor may have entered into various other
         types of Agreements in the ordinary course of business, such as indemnity
         agreements, supplemental agreements, and amendments/letter agreements that may
         not be set forth in Schedule G. In addition, as described herein, certain non-
         disclosure agreements or other confidential information have been omitted, as well
         as certain short-term purchase and sales orders given their large number and/or
         transitory nature. The Debtor has also omitted various offer letters to employees
         because listing them would be unduly burdensome and cost prohibitive under the
         circumstances.

         The Agreements listed on Schedule G may have expired or may have been
         modified, amended, or supplemented from time to time by various amendments,
         restatements, waivers, estoppel certificates, letter and other documents, instruments

                                                 8
RLF1 20991451V.5
     Case 19-10165-BLS          Doc 143-1       Filed 04/12/19      Page 10 of 29



         and agreements that may not be listed on Schedule G. Executory agreements that
         are oral in nature have not been included in Schedule G.

5.       Schedule H. The Debtor may not have identified certain guarantees that are
         embedded in the Debtor’s executory contracts, unexpired leases, secured
         financings, debt instruments and other such agreements. No claim set forth on the
         Schedules and Statements of the Debtor is intended to acknowledge claims of
         creditors that are otherwise satisfied or discharged by a non-Debtor.

Specific Notes for Statements

1.       Statement 3. The payments disclosed in Statement 3 are based on payments made
         by the Debtor with payment dates from November 1, 2018 to January 30, 2019.
         The actual dates that cash cleared the Debtor’s bank accounts may differ based on
         the form of payment. The Debtor’s accounts payable system does not include the
         corresponding payment clear dates and compiling this data would have required a
         time-consuming manual review of individual bank statements. It is expected,
         however, that many payments included in Statement 3 have payment clear dates
         that are the same as payment dates (e.g., wires and other forms of electronic
         payments).

2.       Statement 5. On occasion, the Debtor may return damaged or unsatisfactory goods
         to vendors or suppliers in the ordinary course of business. Other than ordinary
         course items, the Debtor is not aware of any property that has been returned to a
         seller.

3.       Statement 7. The Debtor has used reasonable efforts to report all legal actions,
         proceedings, investigations, arbitrations, mediations, and audits by federal or state
         agencies in which the Debtor was involved in any capacity within one year before
         the Petition Date. The Debtor reserves all rights to assert that it is not an appropriate
         party to such actions or proceedings. For the avoidance of doubt, the Debtor has
         excluded actions relating to workers’ compensation claims, if any, from Statement
         7.

4.       Statement 11. The Debtor has used reasonable efforts to identify payments for
         services of any entities who provided consultation concerning debt counseling or
         restructuring services, relief under the Bankruptcy Code or preparation of a petition
         in bankruptcy within one year immediately before the Petition Date, which are
         identified in response to Statement 11. Additional information regarding the
         Debtor’s retention of professional service firms is more fully described in the
         individual retention applications for those firms and related orders.

5.       Statement 13. The Debtor may, from time to time and in the ordinary course of
         business, transfer equipment and other assets or sell certain equipment and other
         assets to third parties. These types of ordinary course transfers have not been
         disclosed in Statement 13.


                                                9
RLF1 20991451V.5
     Case 19-10165-BLS         Doc 143-1      Filed 04/12/19     Page 11 of 29



6.       Statement 26(d). Over the past two years, the Debtor has provided its financial
         statements via physical and electronic mail to various parties in the ordinary course
         of business, including government entities, shareholders, customers, financial
         institutions, and other interested parties.



                                ***********************




                                              10
RLF1 20991451V.5
                            Case 19-10165-BLS               Doc 143-1          Filed 04/12/19           Page 12 of 29



Debtor Name         Consolidated Infrastructure Group, Inc.
United States Bankruptcy Court for the District of Delaware
Case number (if known):            19-10165



                                                                                                                        X Check if this is an
                                                                                                                           amended filing
Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               04/16

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional
pages, write the debtor's name and case number (if known).

Part 1:      Income



1. Gross Revenue from business


      None



      Identify the beginning and ending dates of the debtor's fiscal year, which may   Sources of Revenue                      Gross Revenue
      be a calendar year                                                                                                       (before deductions and
                                                                                                                               exclusions)
1.1                                  From January 1,       To      January 30, 2019       Operating a business                   $338,776.00
                                          2019
                                                                                          Other



1.2                                  From January 1,       To      December 31,           Operating a business                $43,301,668.00
                                          2018                     2018
                                                                                          Other



1.3                                  From January 1,       To      December 31,           Operating a business                $40,084,677.00
                                          2017                     2017
                                                                                          Other



2. Non-business revenue
Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

  X None



                                                                                       Description of sources of               Gross Revenue
                                                                                       revenue                                 from each
                                                                                                                               (before     source and
                                                                                                                                       deductions
                                                                                                                               exclusions)




Part 2:      List Certain Transfers Made Before Filing for Bankruptcy




      Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                 Page 1
                              Case 19-10165-BLS                   Doc 143-1           Filed 04/12/19             Page 13 of 29
     In re Consolidated Infrastructure Group, Inc.                                                                      Case No. 19-10165


3. Certain payments or transfers to creditors within 90 days before filing this case
List payments of transfers - including expense reimbursements to any creditor, other than regular employee compensation, within 90 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on
4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

     None

          Creditor's name and address            Dates                 Total amount or value              Reasons for payment or transfer
                                                                                                          Check all that apply
3.1 See attached SOFA Exhibit 3                                                                                    Secured Debt
                                                                                                                    Unsecured Loan Payments
                                                                                                                    Suppliers or vendors
                                                                                                                    Services
                                                                                                                    Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not
include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general
partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor.
11 U.S.C. § 101(31).

     None

          Insider's name and address             Dates                 Total amount or value              Reasons for payment or transfer
4.1 See attached SOFA Exhibit 4




     Relationship to debtor


5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

  X None

          Creditor's name and address            Description of the property                              Date           Value of property



6. Setoffs
List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an
account of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the
debtor owed a debt.

  X None



     Creditor's name and address                       Description of the action creditor took            Date action was                     Amount
                                                                                                          taken




Part 3:        Legal Actions or Assignments



     Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 2
                              Case 19-10165-BLS                   Doc 143-1          Filed 04/12/19           Page 14 of 29
     In re Consolidated Infrastructure Group, Inc.                                                                    Case No. 19-10165



7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was
involved in any capacity—within 1 year before filing this case.

     None



      Case title                                Nature of case                             Court or agency's name and address                 Status of case
7.1 USIC, LLC, et al v. Coffield et al.         Breach of Contract, Misappropriation,     Indiana District Court                                   Pending
                                                Tortious Interference, and Pecuniary Loss                                                          On appeal
     Case number                                                                                                                                   Concluded
     49D01-1611-PL-039993




      Case title                                Nature of case                             Court or agency's name and address                 Status of case
7.2 AT&T Oklahoma v. Utility Cable              Damages                                    District Court for Pottawatomie County                  Pending
                                                                                           Oklahoma                                                On appeal
     Case number                                                                                                                                   Concluded
     Case No. CI-18-41




      Case title                                Nature of case                             Court or agency's name and address                 Status of case
7.3 AT&T Arkansas v. Utility Lines              Damages                                    Circuit Court for Garland County, Arkansas              Pending
    Construction Services                                                                                                                          On appeal
     Case number                                                                                                                                   Concluded
     Case No. 26CV-18-1508




      Case title                                Nature of case                             Court or agency's name and address                 Status of case
7.4 AT&T Arkansas v. Gene Summers               Damages                                    District Court of Little Rock, Arkansas                 Pending
    Construction                                                                                                                                   On appeal
     Case number                                                                                                                                   Concluded
     Case No. LRCV-18-131




      Case title                                Nature of case                             Court or agency's name and address                 Status of case
7.5 AT&T Louisiana v. Regional                  Damages                                    District Court for Rapides Parish, Louisiana            Pending
    Construction                                                                                                                                   On appeal
     Case number                                                                                                                                   Concluded
     Docket No. 263,620




      Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                   Page 3
                             Case 19-10165-BLS                  Doc 143-1           Filed 04/12/19           Page 15 of 29
     In re Consolidated Infrastructure Group, Inc.                                                                   Case No. 19-10165


8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands
of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

  X None



     Custodian's name and address            Description of the property                  Value




Part 4:      Certain Gifts and Charitable Contributions



9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate
value of gifts to that recipient is less than $1,000


  X None



     Recipient's name and address                    Description of the gifts or contributions         Dates given                         Value




Part 5:      Certain Losses



10. All losses from fire, theft, or other casualty within 1 year before filing this case.


  X None



     Description of the property lost and            Amount of payments received for the loss Date of loss                        Value of property lost
     how the loss occurred                           If you have received payments to cover the
                                                     loss, for example, from insurance, government
                                                     compensation, or tort liability, list the total
                                                     received.
                                                     List unpaid claims on Official Form 106 A/B
                                                     (Schedule A/B: Assets - Real and Personal
                                                     Property).




Part 6:      Certain Payments of Transfers




     Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 4
                              Case 19-10165-BLS                 Doc 143-1           Filed 04/12/19             Page 16 of 29
       In re Consolidated Infrastructure Group, Inc.                                                                 Case No. 19-10165


11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the
filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking
bankruptcy relief, or filing a bankruptcy case.

       None



       Who was paid or who received the                If not money, describe any property             Dates                      Total amount or value
       transfer? Address                               transferred
11.1     Richards, Layton & Finger, P.A.                                                               1/28/2019                    $300,000.00
         One Rodney Square
         920 North King St
         Wilmington, DE 19801
         Email or website address
         www.rlf.com
         Who made the payment, if not debtor?

       Who was paid or who received the                If not money, describe any property             Dates                      Total amount or value
       transfer? Address                               transferred
11.2     Gavin Solmonese, LLC                                                                          1/28/2019                     $25,000.00
         919 Market St, Ste 600
         Wilmington, DE 19801
         Email or website address
         www.gavinsolmonese.com
         Who made the payment, if not debtor?

       Who was paid or who received the                If not money, describe any property             Dates                      Total amount or value
       transfer? Address                               transferred
11.3     Omni Management Group                                                                         1/28/2019                     $20,000.00
         5955 De Soto Ave, Ste 100
         Woodland Hills, CA 91367
         Email or website address
         www.omnimgt.com
         Who made the payment, if not debtor?

12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this
case to a self-settled trust or similar device.
Do not include transfers already listed on this statement.

 X None



       Name of trust or device                         Describe any property transferred               Dates transfers            Total amount or value
                                                                                                       were made




       Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 5
                             Case 19-10165-BLS                   Doc 143-1        Filed 04/12/19            Page 17 of 29
     In re Consolidated Infrastructure Group, Inc.                                                                 Case No. 19-10165


13. Transfers not already listed on this statement
List any transfers of money or other property - by sale, trade, or any other means - made by the debtor or a person acting on behalf of the debtor
within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial
affairs.
Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

  X None



     Who received transfer? Address.                  Description of property transferred or         Date transfer was          Total amount or value
                                                      payments received or debts paid in             made
                                                      exchange.




Part 7:        Previous Locations



14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

  X Does not apply

          Address                                                                                    Dates of occupancy



Part 8:        Health Care Bankruptcies



15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
- diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstetric care?
     No Go to Part 9.
     Yes. Fill in the information below.


          Facility name and address                  Nature of the business operation, including type of services the           If debtor provides meals
                                                     debtor provides                                                            and housing, number of
                                                                                                                                 patients in debtor's care



                                                     Location where patient records are maintained                                 How are records kept?
                                                                                                                                      Electronically
                                                                                                                                       Paper

Part 9:        Personally Identifiable Information




     Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                    Page 6
                                 Case 19-10165-BLS              Doc 143-1           Filed 04/12/19            Page 18 of 29
    In re Consolidated Infrastructure Group, Inc.                                                                    Case No. 19-10165


16. Does the debtor collect and retain personally identifiable information of customers?

     No
     Yes. State the nature of the information collected and retained.


     Does the debtor have a privacy policy about that information?
           No
           Yes.




17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
pension or profit-sharing plan made available by the debtor as an employee benefit?

     No Go to Part 10.
     Yes. Does the debtor serve as plan administrator?


           No. Go to Part 10.
           Yes. Fill in below:
           Name of plan                                                                            Employer identification number of plan
           CIG Inc. 401(k) Plan                                                                    EIN: EIN: XX-XXXXXXX
           Has the plan been terminated?
              No
                  Yes


Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units



18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed,
sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage
houses, cooperatives, associations, and other financial institutions.

  X None



     Financial institution name and              Last 4 digits of account       Type of account      Date account was closed,          Last balance before
     address                                     number                                              sold, moved, or                    closing or transfer
                                                                                                     transferred
                                                                                    Checking
                                                                                    Savings
                                                                                    Money Market
                                                                                    Brokerage
                                                                                    Other




     Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 7
                              Case 19-10165-BLS                   Doc 143-1           Filed 04/12/19             Page 19 of 29
    In re Consolidated Infrastructure Group, Inc.                                                                       Case No. 19-10165


19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
case.

  X None



     Depository institution name and          Names of anyone with access to it.             Description of contents                              Does debtor
     address                                  Address                                                                                             still have it?
                                                                                                                                                       No

                                                                                                                                                       Yes




20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
which the debtor does business.

  X None



     Facility name and address                Names of anyone with access to it.             Description of contents                              Does debtor
                                              Address                                                                                             still have it?
                                                                                                                                                       No

                                                                                                                                                       Yes




Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own



21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust.
Do not list leased or rented property.

  X None



     Owner's name and address                 Location of the property                       Description of the property                              Value




Part 12:     Details About Environmental Information




     Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 8
                             Case 19-10165-BLS                   Doc 143-1           Filed 04/12/19            Page 20 of 29
    In re Consolidated Infrastructure Group, Inc.                                                                      Case No. 19-10165

For the purpose of Part 12, the following definitions apply:
 - Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
medium affected (air, land, water, or any other medium)
 - Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
operated, or utilized.
 - Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
harmful substance.


22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
orders.

     No
     Yes. Provide details below.


     Case title                              Court or agency name and address              Nature of the case                                  Status of case
                                                                                                                                                    Pending
                                                                                                                                                    On appeal
    Case number                                                                                                                                     Concluded




23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

     No
     Yes. Provide details below.


     Site name and address                   Governmental unit name and                    Environmental law, if known                         Date of notice
                                             address




24. Has the debtor notified any governmental unit of any release of hazardous material?

     No
     Yes. Provide details below.


     Site name and address                   Governmental unit name and                    Environmental law, if known                         Date of notice
                                             address




Part 13:     Details About the Debtor's Business or Connections to Any Business




     Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        Page 9
                            Case 19-10165-BLS                  Doc 143-1          Filed 04/12/19            Page 21 of 29
    In re Consolidated Infrastructure Group, Inc.                                                                  Case No. 19-10165


25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

 X None

      Business name and address                Describe the nature of                                Employer identification
                                               the business                                          number. Dates business
                                                                                                     existed




26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.


     None

      Name and address                                                                               Dates of service
26a.1 Craig Christianson                                                                             9/26/2016 - Current
      11620 Arbor St, Ste 101
      Omaha, NE 68144

26a.2 Justin Fry                                                                                     5/8/2016 - 5/11/2018
      11620 Arbor St, Ste 101
      Omaha, NE 68144

26a.3 Chris Frohardt                                                                                 4/3/2017 - 3/2/2018
      11620 Arbor St, Ste 101
      Omaha, NE 68144

26a.4 Mark Steinle                                                                                   7/1/2018 - Current
      11620 Arbor St, Ste 101
      Omaha, NE 68144


26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
financial statement within 2 years before filing this case.


     None

      Name and address                                                                               Dates of service
26b.1 KPMG                                                                                           FY 2017 and 2016
      1212 N 96th St, Ste 300
      Omaha, NE 68114


26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.


 X None

      Name and address                                                                               If any books of account
                                                                                                     and records are
                                                                                                     unavailable, explain why




     Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 10
                              Case 19-10165-BLS                  Doc 143-1         Filed 04/12/19        Page 22 of 29
       In re Consolidated Infrastructure Group, Inc.                                                              Case No. 19-10165


26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
financial statement within 2 years before filing this case.


       None

         Name and address
26d.1 Parallel49 Equity
      225 E Deerpath Rd, Ste
      200
      Lake Forest, IL 60045

26d.2 Automotive Rentals, Inc.
      4001 Leadenhall Rd
      P.O. Box 5039
      Mt. Laurel, NJ 08054

26d.3 Wells Fargo NA
      P.O. Box 63020
      San Francisco, CA 94163

26d.4 Canadian Imperial Bank
      of Commerce
      120 S LaSalle St
      Chicago, IL 60603

26d.5 Fidus Investment Corp
      1603 Orrington Ave, Ste
      1005
      Evanston, IL 60201


27. Inventories
Have any inventories of the debtor’s property been taken within 2 years before filing this case?
       No
       Yes. Give the details about the two most recent inventories


       Name of the person who supervised                                                           Date of inventory       The dollar amount and basis
       the taking of the inventory                                                                                         (cost, market, or other basis)
                                                                                                                                  of each inventory


         Name and address of the person who has possession of inventory records




28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
people in control of the debtor at the time of the filing of this case.




         Name                          Address                       Position and nature of        % of interest, if any
                                                                     any interest
28.1     Michael Johnson               11620 Arbor St, Ste 101       President,
                                       Omaha, NE 68144               Director

28.2     Scott Daum                    225 E Deerpath Rd, Ste        Vice President,
                                       200                           Treasurer,
                                       Lake Forest, IL 60045         Director

28.3     Jack Westerman                225 E Deerpath Rd, Ste        Vice President,
                                       200                           Secretary,
                                       Lake Forest, IL 60045         Director




       Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                 Page 11
                              Case 19-10165-BLS                 Doc 143-1           Filed 04/12/19             Page 23 of 29
       In re Consolidated Infrastructure Group, Inc.                                                                 Case No. 19-10165


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members
in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

       No
       Yes. Identify below.
         Name                          Address                       Position and nature of            Period during which
                                                                     any interest                      position or interest was held
29.1     Rob Karam                     1400 Mayfield Rd              CEO, Board Member                 5/1/2016-11/30/2018
                                       Alpharetta, GA 30009

29.2     Charlie Aulutto               1635 Paddock Lane             Board Member                      1/1/2017 - 10/29/2018
                                       Lake Forest, IL 60045


30. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
bonuses, loans, credits on loans, stock redemptions, and options exercised?
       No
       Yes. Identify below.


       Name and address of recipient                   Amount of money or description and              Dates                    Reason for providing this
                                                       value of property                                                                 value
30.1     See attached SOFA Exhibit 4
         Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

       No
       Yes. Identify below.
         Name of the parent corporation                              Employer identification number of the
                                                                     parent corporation




32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

       No
       Yes. Identify below.
         Name of the pension fund                                    Employer identification number of the
                                                                     pension fund




       Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 12
                                  Case 19-10165-BLS                Doc 143-1            Filed 04/12/19          Page 24 of 29
     In re Consolidated Infrastructure Group, Inc.                                                                     Case No. 19-10165

Part 14:       Signature and Declaration

  WARNING       Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
  connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years or both.
  18 U.S.C. §§ 152, 1341, 1519, and 3571.

  I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
  is true and correct.

  I declare under penalty of perjury that the foregoing is true and correct.

  Executed on.          4/10/2019
                        MM / DD / YYYY


       /s/ Michael Johnson                                                     Printed name   Michael Johnson
  Signature of individual signing on behalf of the debtor


  Position or relationship to the debtor      President

  Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
       No

       Yes




      Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy              Page 13
  Case 19-10165-BLS   Doc 143-1   Filed 04/12/19   Page 25 of 29




     STATEMENT OF FINANCIAL AFFAIRS


                      EXHIBIT
                 PART 2, QUESTION 3

CERTAIN PAYMENTS OR TRANSFERS TO CREDITORS
   WITHIN 90 DAYS BEFORE FILING THIS CASE
                                         Case 19-10165-BLS        Doc 143-1   Filed 04/12/19    Page 26 of 29
Consolidated Infrastructure Group, Inc.
Case #19-10165
SOFA 3: Certain payments or transfers to creditors within 90 days before filing this case.

                    Creditor                         Date             Tran               Amount         Reason for Payment
1301 Cornell, LLC                                    11/30/2018 0000008539-CK      $        1,981.59    Suppliers or Vendors
1301 Cornell, LLC                                    12/14/2018 0000008575-CK      $       12,602.95    Suppliers or Vendors
1301 Cornell, LLC Total                                                            $       14,584.54
Advanced Workplace Strategies, Inc.                   12/7/2018   0000008560-CK    $        3,763.53    Suppliers or Vendors
Advanced Workplace Strategies, Inc.                  12/14/2018   0000008579-CK    $        4,794.36    Suppliers or Vendors
Advanced Workplace Strategies, Inc.                   1/14/2019   0000008603-CK    $        5,949.12    Suppliers or Vendors
Advanced Workplace Strategies, Inc.                   1/25/2019   0000008613-CK    $        1,298.03    Suppliers or Vendors
Advanced Workplace Strategies, Inc. Total                                          $       15,805.04
Barnes & Thornburg LLP                               12/14/2018 0000008580-CK      $       10,083.50            Services
Barnes & Thornburg LLP Total                                                       $       10,083.50
Blue Cross Blue Shield Nebraska                       11/5/2018   0000008535-CK    $      223,535.83         Insurance
Blue Cross Blue Shield Nebraska                       12/7/2018   0000008574-CK    $      176,018.85         Insurance
Blue Cross Blue Shield Nebraska                        1/4/2019   0000008601-CK    $       25,947.29         Insurance
Blue Cross Blue Shield Nebraska                        1/4/2019   0000008602-CK    $        1,849.83         Insurance
Blue Cross Blue Shield Nebraska Total                                              $      427,351.80
CPG Oxmoor, LLC                                       12/7/2018 0000008569-CK      $        6,489.00    Suppliers or Vendors
CPG Oxmoor, LLC Total                                                              $        6,489.00
DATA Integration, Inc.                               11/30/2018   0000008544-CK    $       17,569.48    Suppliers or Vendors
DATA Integration, Inc.                                12/7/2018   0000008562-CK    $       14,511.15    Suppliers or Vendors
DATA Integration, Inc.                               12/14/2018   0000008582-CK    $       11,824.41    Suppliers or Vendors
DATA Integration, Inc.                                1/14/2019   0000008605-CK    $       11,844.16    Suppliers or Vendors
DATA Integration, Inc.                                1/25/2019   0000008615-CK    $        9,748.07    Suppliers or Vendors
DATA Integration, Inc. Total                                                       $       65,497.27
HBE LLP                                              12/14/2018 0000008585-CK      $        7,125.00            Services
HBE LLP Total                                                                      $        7,125.00
KH-CH, LLC                                           11/16/2018 0000008538-CK      $       12,300.00    Suppliers or Vendors
KH-CH, LLC Total                                                                   $       12,300.00
Northwest Gessner Service Center, Inc.               11/30/2018 0000008551-CK      $        3,955.81    Suppliers or Vendors
Northwest Gessner Service Center, Inc.                12/7/2018 0000008568-CK      $       11,867.43    Suppliers or Vendors
Northwest Gessner Service Center, Inc. Total                                       $       15,823.24
Pillsbury Winthrop Shaw Pittman                       1/25/2019 0000008623-CK      $       56,562.47            Services
Pillsbury Winthrop Shaw Pittman Total                                              $       56,562.47
Grand Total                                                                        $      631,621.86
   Case 19-10165-BLS   Doc 143-1   Filed 04/12/19   Page 27 of 29




      STATEMENT OF FINANCIAL AFFAIRS


                       EXHIBIT
                  PART 2, QUESTION 4

PAYMENTS OR OTHER TRANSFERS OF PROPERTY MADE
   WITHIN 1 YEAR BEFORE FILING THIS CASE THAT
             BENEFITTED ANY INSIDER
                        Case 19-10165-BLS              Doc 143-1            Filed 04/12/19             Page 28 of 29


Consolidated Infrastructure Group, Inc.
Case #19‐10165

SOFA 4: Payments or other transfers of property made with 1 year before filing this case that benefited any Insider.

                        Insider                           Date              Tran                  Amount                     Reason for Payment
Jack Westerman                                           11/30/2018 0000008549‐CK           $           (1,187.96)    Exp. Reimbursement
Jack Westerman Total                                                                        $          (1,187.96)
Michael Johnson                                            2/9/2018   Automatic Deposit     $          11,538.46      Compensation
Michael Johnson                                           2/23/2018   Automatic Deposit     $          11,538.46      Compensation
Michael Johnson                                            3/9/2018   Automatic Deposit     $          11,538.46      Compensation
Michael Johnson                                           3/23/2018   Automatic Deposit     $          11,538.46      Compensation
Michael Johnson                                            4/6/2018   Automatic Deposit     $          11,538.46      Compensation
Michael Johnson                                            4/6/2018   Automatic Deposit     $          10,638.46      Compensation
Michael Johnson                                           4/20/2018   Automatic Deposit     $          11,538.46      Compensation
Michael Johnson                                            5/4/2018   Automatic Deposit     $          11,538.46      Compensation
Michael Johnson                                           5/18/2018   Automatic Deposit     $            9,230.77     Compensation
Michael Johnson                                            6/1/2018   Automatic Deposit     $            9,230.77     Compensation
Michael Johnson                                           6/15/2018   Automatic Deposit     $            9,230.77     Compensation
Michael Johnson                                           6/29/2018   Automatic Deposit     $            9,230.77     Compensation
Michael Johnson                                           7/13/2018   Automatic Deposit     $            9,230.77     Compensation
Michael Johnson                                           7/27/2018   Automatic Deposit     $            9,230.77     Compensation
Michael Johnson                                           8/10/2018   Automatic Deposit     $            9,230.77     Compensation
Michael Johnson                                           8/24/2018   Automatic Deposit     $            9,230.77     Compensation
Michael Johnson                                            9/7/2018   Automatic Deposit     $            9,230.77     Compensation
Michael Johnson                                           9/21/2018   Automatic Deposit     $            9,230.77     Compensation
Michael Johnson                                           10/5/2018   Automatic Deposit     $            9,230.77     Compensation
Michael Johnson                                          10/19/2018   Automatic Deposit     $            9,230.77     Compensation
Michael Johnson                                           11/2/2018   Automatic Deposit     $            9,230.77     Compensation
Michael Johnson                                          11/16/2018   Automatic Deposit     $            9,230.77     Compensation
Michael Johnson                                          11/16/2018   Automatic Deposit     $          12,083.08      Compensation
Michael Johnson Total                                                                       $       232,721.54
Rob Karam                                                  2/9/2018   Automatic Deposit     $          12,500.00      Compensation
Rob Karam                                                 2/23/2018   Automatic Deposit     $          12,500.00      Compensation
Rob Karam                                                  3/9/2018   Automatic Deposit     $          12,500.00      Compensation
Rob Karam                                                 3/23/2018   Automatic Deposit     $          12,500.00      Compensation
Rob Karam                                                  4/6/2018   Automatic Deposit     $          12,500.00      Compensation
Rob Karam                                                  4/6/2018   Automatic Deposit     $          11,525.00      Compensation
Rob Karam                                                 4/20/2018   Automatic Deposit     $          12,500.00      Compensation
Rob Karam                                                  5/4/2018   Automatic Deposit     $          12,500.00      Compensation
Rob Karam                                                 5/18/2018   Automatic Deposit     $          10,000.00      Compensation
Rob Karam                                                  6/1/2018   Automatic Deposit     $          10,000.00      Compensation
Rob Karam                                                 6/15/2018   Automatic Deposit     $          10,000.00      Compensation
Rob Karam                                                 6/29/2018   Automatic Deposit     $          10,000.00      Compensation
Rob Karam                                                 7/13/2018   Automatic Deposit     $          10,000.00      Compensation
Rob Karam                                                 7/27/2018   Automatic Deposit     $          10,000.00      Compensation
Rob Karam                                                 8/10/2018   Automatic Deposit     $          10,000.00      Compensation
Rob Karam                                                 8/24/2018   Automatic Deposit     $          10,000.00      Compensation
Rob Karam                                                  9/7/2018   Automatic Deposit     $          10,000.00      Compensation
Rob Karam                                                 9/21/2018   Automatic Deposit     $          10,000.00      Compensation
Rob Karam                                                 10/5/2018   Automatic Deposit     $          10,000.00      Compensation
Rob Karam                                                10/19/2018   Automatic Deposit     $          10,000.00      Compensation
Rob Karam                                                 11/2/2018   Automatic Deposit     $          10,000.00      Compensation
Rob Karam                                                11/16/2018   Automatic Deposit     $          10,000.00      Compensation
Rob Karam                                                11/16/2018   Automatic Deposit     $          16,362.50      Compensation
Rob Karam                                                11/30/2018   Automatic Deposit     $          10,000.00      Compensation
Rob Karam                                                12/14/2018   Automatic Deposit     $            5,000.00     Compensation
Rob Karam                                                12/14/2018   Automatic Deposit     $               770.00    Compensation
Rob Karam Total                                                                             $       271,157.50
Michael Eisinger                                           3/8/2018   0000007529‐CK         $              (537.71)   Exp. Reimbursement
Michael Eisinger                                           4/3/2018   0000007710‐CK         $              (865.43)   Exp. Reimbursement
Michael Eisinger                                           5/2/2018   0000007918‐CK         $              (635.35)   Exp. Reimbursement
Michael Eisinger                                          5/16/2018   0000007974‐CK         $              (137.85)   Exp. Reimbursement
Michael Eisinger                                           6/7/2018   0000008052‐CK         $              (691.10)   Exp. Reimbursement
Michael Eisinger                                           7/5/2018   0000008137‐CK         $           (1,322.98)    Exp. Reimbursement
                        Case 19-10165-BLS              Doc 143-1           Filed 04/12/19              Page 29 of 29


Consolidated Infrastructure Group, Inc.
Case #19‐10165

SOFA 4: Payments or other transfers of property made with 1 year before filing this case that benefited any Insider.

                          Insider                         Date              Tran                  Amount                      Reason for Payment
Michael Eisinger                                          9/27/2018 0000008447‐CK           $                (41.54)   Exp. Reimbursement
Michael Eisinger Total                                                                      $          (4,231.96)
Parallel49 Equity, Inc.                                   3/29/2018   0000007681‐CK         $              (342.99)    Exp. Reimbursement
Parallel49 Equity, Inc.                                    8/3/2018   0000008234‐CK         $        (12,000.00)       Exp. Reimbursement
Parallel49 Equity, Inc.                                   8/24/2018   0000008328‐CK         $           (2,190.74)     Exp. Reimbursement
Parallel49 Equity, Inc.                                  11/30/2018   0000008553‐CK         $              (593.78)    Exp. Reimbursement
Parallel49 Equity, Inc. Total                                                               $        (15,127.51)
Scott Daum                                                 3/8/2018   0000007541‐CK         $           (1,029.10)     Exp. Reimbursement
Scott Daum                                                3/29/2018   0000007685‐CK         $           (1,505.94)     Exp. Reimbursement
Scott Daum                                                5/16/2018   0000007980‐CK         $           (1,822.49)     Exp. Reimbursement
Scott Daum                                                 6/7/2018   0000008058‐CK         $              (789.91)    Exp. Reimbursement
Scott Daum                                                6/21/2018   0000008099‐CK         $           (1,330.28)     Exp. Reimbursement
Scott Daum                                                7/16/2018   0000008168‐CK         $           (1,071.98)     Exp. Reimbursement
Scott Daum                                                8/24/2018   0000008332‐CK         $              (820.17)    Exp. Reimbursement
Scott Daum                                                9/21/2018   0000008431‐CK         $           (1,254.02)     Exp. Reimbursement
Scott Daum                                               11/30/2018   0000008555‐CK         $           (1,751.90)     Exp. Reimbursement
Scott Daum Total                                                                            $        (11,375.79)
Grand Total                                                                                 $       471,955.82
